5 F.Supp. 906 (1934)
COFFMAN
v.
WOOD (three cases).
Nos. 42226, 42348, 42373.
District Court, N. D. Illinois, E. D.
January 27, 1934.
Louis Jaffe and Hershenson & Hershenson, all of Chicago, Ill., for plaintiff.
Joseph J. Nagle, of Chicago, Ill., for defendant.
HOLLY, District Judge.
Plaintiff's intestate was killed in Indiana in an automobile accident, the result, it is charged, of the negligence of the defendant. The death occurred on July 21, 1931, and this action was commenced in this court June 8, 1933. By the laws of Indiana (Burns' Ann. St. Ind. 1926, § 292) an action for death by wrongful act may be commenced at any time within two years. In Illinois the limitation is one year (Smith-Hurd Rev. St. Ill. 1933, c. 70, § 2). Defendant has demurred to the declaration contending that the Illinois statute governs in this case.
There is a conflict of opinion among the courts on this question but on the authority of Theroux v. Northern Pac. R. Co. (C. C. A.) 64 F. 84, Brunswick Terminal Co. v. Nat. Bank of Baltimore (C. C. A.) 99 F. 635, 48 L. R. A. 625, Keep v. Nat. Tube Co. (C. C.) 154 F. 121, Engel v. Davenport, 271 U. S. 33, 46 S. Ct. 410, 70 L. Ed. 813, as well as Cristilly v. Warner, 87 Conn. 461, 88 A. 711, 51 L. R. A. (N. S.) 415, and Negaubauer v. Great Northern Ry. Co., 92 Minn. 184, 99 N. W. 620, 104 Am. St. Rep. 674, 2 Ann. Cas. 150, we are inclined to the opinion that the two-year limitation of the statute of Indiana should govern. The demurrer to the declaration will be overruled.
The same question is involved in cases, Ruth Coffman, Adm'x of Estate of William E. Seaman, deceased, v. Elinore Wood, No. 42348 and Ruth Coffman, Adm'x of Estate of Louise Coffman, deceased, v. Elinore Wood, No. 42373.
An order to that effect will be entered on Saturday morning, January 27, 1934, without further notice than this. Counsel may attend at that time if they desire.